Hr. Justice Kobe
delivered the opinion of the Court:
It is true, as contended by counsel for the plaintiff, that when a broker authorized to make a sale is the procuring cause of a sale made by the owner, he is entitled to his commission'in the absence of any showing of bad faith on his part, even though the owner is ignorant of it at the time.- Bryan v. Abert, 3 App. D. C. 180; Simms v. Booth, ante; 263. It is equally true, however, that where there are a number of agents, “the purchaser may be negotiating with different authorized agents of the owner, and, if so, the agent is entitled to the commission who first brings to the owner a contract satisfactory to him, and which the owner accepts, provided there has been no collusion between the agent and the owner to defeat another agent who has been negotiating with the purchaser.” Evans v. Shinn, 40 App. D. C. 557. In the present case the plaintiff does not contend that he brought any contract of sale to the defendants, and we are at a loss to understand upon what evidence he bases his contention that he was the procuring cause of the sale. He himself testified that his efforts were in connection with the prospective Barse syndicate, which was never formed, and that neither he nor Barse had anything to do with the formation of the syndicate which took over the property. His claim rests solely upon the connection of Andrews with the latter syndicate. On his own statement, the prospective syndicate which he discussed with Andrews never was formed, and the importance of this admission is still further apparent when it is borne in mind that Hr. Hill already had attempted to interest Hr. Andrews in the formation of another syndicate to take over the property. The proposed Barse syndicate failing to materialize, Archibald and Howard had the same right, unless they and the defendants were lacking in good faith towards Hr. Addison, and there is no *337evidence even tending to show that they were, to interest Mr. Andrews in the formation of still another syndicate, as the plaintiff had in endeavoring to interest him in the formation of the Barse syndicate. As before stated, the nncontradicted evidence shows that it was Archibald who first went to Andrews, and the evidence is also uncontradicted to the effect that it was Archibald and Howard who took the initiative in the formation of the hotel company, and that Andrews assisted them, and not they him. In short, there is no evidence, as we read the record, tending to show that the plaintiff either directly or indirectly was the procuring cause of the sale made. He was neither the first nor the last to interest Andrews.
The judgment therefore will be affirmed, with costs.

Affirmed.